Citation Nr: 0312340	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-07 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
to August 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran appeared before the undersigned Veterans Law 
Judge in September 2002, and gave testimony in support of his 
claim.  

In November 2002, the Board issued a decision finding that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
schizoaffective disorder.  The Board then undertook 
additional development regarding the claim.  That development 
has been completed and the Board will proceed with a 
determination in the matter.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated during service for psychiatric 
problems, and his currently diagnosed schizoaffective 
disorder has been shown to be related to his military 
service.  


CONCLUSION OF LAW

Schizoaffective disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

In November 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of the 
report of a May 2003 VA medical opinion.  The record reflects 
that the veteran was not afforded the opportunity to review 
the addition to the record pursuant to 38 C.F.R. § 20.903(b) 
(2002).
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, and a 
statement of the case of the evidence necessary to 
substantiate his claim.  In the instant case, the veteran was 
not provided the opportunity to review the evidence added to 
the record as a result of the Board's development action, and 
he has not waived his right to have the newly acquired 
additional evidence considered initially by the RO.  However, 
a remand of the case is not required to comply with DAV, in 
view of the favorable determination of the Board that will be 
discussed below.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The veteran essentially contends that service connection 
should be granted for schizoaffective disorder, which he 
argues is related to his military service.  

The Evidence

The service records note that the veteran was treated for 
diagnosed schizoid personality in June 1980.  After a second 
hospitalization that same month with the same diagnosis, he 
was administratively discharged from the military.  VA 
records show that the veteran was hospitalized from November 
1980 to September 1981.  It was noted that by history, the 
veteran reported 3 pre-service hospitalizations, one in 1978 
where he was hospitalized for one month, the next three weeks 
later as the result of a suicide attempt, and finally in 
October 1979 in England.  The September 1982 statement from 
two private examiners reflects that the veteran had been 
treated since September 1981 and that he had a history of 3 
preservice hospitalizations for a psychotic disorder.  It was 
also stated that the veteran decompensated in service.  

VA medical records from 1986 to 1998 reflect continuing 
treatment for schizophrenia and other psychiatric complaints.  
In May 1999, a VA clinical psychologist opined that the 
veteran's experience in the Air Force aggravated the 
veteran's schizoaffective disorder.  In a June 2000 statement 
the VA clinical psychologist added that the veteran had been 
a patient of hers for 11 to 12 years and that it was her 
opinion that the veteran's mental decline was documented 
while he was in the military and were the premorbid symptoms 
of schizophrenia.  

In September 2002, the veteran appeared before the 
undersigned Veterans Law Judge, and gave testimony in support 
of his claim.  He discussed his inservice treatment as well 
as his treatment subsequent to service.  A complete 
transcript is of record.  

In May 2003, a VA clinical psychologist offered an opinion 
regarding the veteran's psychiatric disability and its 
relationship to service.  The clinician reviewed and 
discussed the veteran's medical records, including his 
service medical records.  The examiner stated that the 
inservice behaviors noted in the record would have clearly 
met the diagnoses of schizophrenia in 1980 under DSM III.  VA 
treatment was discussed, starting in 1980, to the present.  
The veteran's subjective complaint were noted and objective 
examination findings were documented.  It was stated that 
prior to service, the veteran's behavior was not 
schizophrenic, and that he had and still has a personality 
disorder.  The examiner stated that at service entrance, the 
service records clearly show that the veteran was motivated 
and by all psychological means appeared normal.  It was noted 
that personality disorders often appear normal to people.  It 
was reported that the stress of his tech school seemed to be 
the significant stressor in which the veteran could not 
handle the demands.  It was noted that his thinking and 
behavior became bizarre, and he was hospitalized by the Air 
Force.  The examiner noted that the statement of his 
hospitalizations from the original records state everything 
that would have given him a diagnosis of schizophrenia, and 
that he should have been given that diagnosis.  The examiner 
pointed out that the veteran was treated with antipsychotic 
medication showing that the veteran was clearly psychotic, 
and that this was clear evidence that the veteran was having 
a schizophrenic breakdown in the military.  It was noted that 
a few months after discharge the veteran was treated at a VA 
facility for paranoid schizophrenia, and that the veteran has 
schizophrenia currently.  

The examiner opined that the veteran's military service was 
the stressor that sent a schizoid/schizotypal personality 
disorder into a full-blown psychotic episode and that this is 
what was treated in service.  It was concluded that it was 
her opinion that it is very likely that the veteran's current 
psychiatric disability was incurred in and was aggravated by 
his service in the Air Force in 1980.  The diagnosis was, 
schizoaffective disorder.  

The Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  

Service connection may be granted for disease that is 
diagnosed after discharge from military service when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2002); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post service year. b38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

When there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to independent causes. 38 C.F.R. § 3.303(b) 
(2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
2002); 38 C.F.R. § 3.304 (2002).

In reviewing the evidence, the Board is aware that, in 
service, the veteran was found to have schizoid personality.  
By law, a personality disorder is not a disability for which 
service connection may be granted.  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service- connected.  See 38 
C.F.R. §§ 3.303, 4.127 (2002).

The evidence in support of the claim is seen in the 
statements from the clinical psychologist that has been 
treating the veteran.  She has offered opinions that relate 
the veteran's inservice treatment with his current 
schizoaffective disorder.  In her May 2003 examination 
report, the examiner noted that the veteran's records had 
been reviewed and the veteran had been examined.  The 
examiner clearly related the veteran's current complaints to 
service and offered detailed rationale for that finding.  The 
Board finds that this evidence is highly probative of the 
issue and supports a finding that service connection is 
warranted.  




ORDER

Service connection for schizoaffective disorder is granted. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

